Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is a statement of an Examiner's reasons for allowance in response to application filed on 06/20/2019, assigned serial 16/447698 and titled “Apparatus and Method for Controlling Autonomous Driving.”
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitation required by the claim, specially none discloses “… an interface control unit configured to generate vehicle operation contents of the host vehicle, the generated vehicle operation contents are provided for alleviating the physical abnormalities predicted to occur in a passenger of the host vehicle based on the change in acceleration due to the autonomous driving of the host vehicle, and then provide the generated vehicle operation contents for the passenger, …”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GAO (CN 107054323A) discloses a vehicle which has a system detecting a stop state of the vehicle, a driver can switch ON/OFF the vehicle’s operation automatically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662